DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 1 and 2 of the remarks, filed on November 24, 2022, with respect to claim objections have been fully considered and are persuasive.  The objection of claims 4-5 and 9-13 has been withdrawn. 
Applicant’s arguments, see pages 2-4 of the remarks, filed on November 24, 2022, with respect to claim rejections under 35 U.S.C. §112(a) have been fully considered and are persuasive.  The rejection of claims 7 and 8 has been withdrawn. 
Applicant’s arguments, see pages 4-9 of the remarks, filed on November 24, 2022, with respect to claim rejections under 35 U.S.C. §103) have been fully considered and are persuasive.  The rejection of claims 1-2, 4-6, 9, and 14 has been withdrawn. 
Applicant’s arguments, see pages 2-4, filed on November 24, 2022 have been fully considered but they are not persuasive.
Regarding the rejection of claim 6 rejected under 35 U.S.C. §112(a), the Applicant’s arguments on pages 2-4 of the remarks have been fully considered by the examiner, however, the examiner respectfully disagreed with the Applicant’s arguments.
Claim 6 recites the RF switch system of claim 1, further comprising a second RF switch connected between the port and an antenna, and configured to turn on and off to switch between transmitting the RF signal to the antenna and not transmitting the RF signal to the antenna, wherein the second RF switch is configured to turn off when the first RF switch is turned on, and turn on when the first RF switch is turned off.
The second RF switch recited in claim 6 is clearly relates to the switch (100a) shown in Figure 1 connected between the port (N1) and an antenna (200), and configured to turn on and off to switch between transmitting the RF signal to the antenna and not transmitting the RF signal to the antenna, wherein the second RF switch is configured to turn off when the first RF switch is turned on, and turn on when the first RF switch is turned off.
The RF switch (1100) discussed in paragraph [0058] clearly didn’t include the RF switch (100a) as recited in claim 6. Therefore claim 6 remains rejected.

Claim Objections
Claims 1-13, 15-18, 21, and 22 are objected to because of the following informalities:  



1. (Currently Amended) A radio frequency (RF) switch system comprising:
a first RF switch connected between a port configured to receive an RF signal and a ground; and
an RF switch protective circuit configured to, bases on a 

3. (Currently Amended) The RF switch system of claim 1, wherein the impedance value decreases in response to the 

7. (Currently Amended) The RF switch system of claim 1, wherein the first RF switch comprises an RF switch and an impedance component, a first end of the 
[[an]] the impedance component is connected between a second end of the 
the 

9. (Currently Amended) The RF switch system of claim 1, wherein the RF switch protective circuit comprises: 
a voltage detector configured to receive the turn-off voltage, and generate a detection voltage corresponding to the turn-off voltage; and 
an impedance variation unit configured to apply the impedance value that varies according to the detection voltage to the port.

10. (Currently Amended) The RF switch system of claim 9, wherein the impedance variation unit comprises: 
at least one transistor comprising a first end connected to the port; and 
an impedance component connected between a second end of the at least one transistor and the ground, and 
an impedance value of the at least one transistor varies according to the detection voltage. 

11. (Currently Amended) The RF switch system of claim 10, wherein the impedance variation unit further comprises a voltage limiter connected between the port and the first end of the at least one transistor, and
an impedance value of the voltage limiter varies according to the detection voltage.

13. (Currently Amended) The RF switch system of claim 10, wherein the impedance variation unit further comprises a variable capacitor connected between the port and [[a]] the first end of the at least one transistor, and
an impedance value of the variable capacitor varies according to the detection voltage.

15. (Currently Amended) The RF switch protective circuit of claim 14, wherein the impedance value decreases in response to the 

Applicant note the proposed amendments to claims 3 and 15 are based on the support discussed in paragraph [0072] of the specification.
Claims 2, 4-6, 8, and 12 depend either directly or indirectly from claim 1, therefore they are also objected.
Claims 16-18, 21, and 22 depend either directly or indirectly from claim 15, therefore they are also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 6, 19, and 20 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. §112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2, 6, and 19 contain subject matters which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. §112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The “first voltage”, “second voltage” and “third voltage” recited in claim 2 are not described in the detailed description of the specification to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. §112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites the RF switch system of claim 1, further comprising a second RF switch connected between the port and an antenna, and configured to turn on and off to switch between transmitting the RF signal to the antenna and not transmitting the RF signal to the antenna, wherein the second RF switch is configured to turn off when the first RF switch is turned on, and turn on when the first RF switch is turned off.
The second RF switch recited in claim 6 is clearly relates to the switch (100a) shown in Figure 1 connected between the port (N1) and an antenna (200), however, the RF switch (1100) discussed in paragraph [0058] clearly didn’t include the RF switch (100a) as recited in claim 6.
The steps of “applying a first impedance value between the port and the ground in response to the detected turn-off voltage being less than a threshold voltage”; and “applying a second impedance value lower than the first impedance value between the port and the ground in response to the detected turn-off voltage being equal to or exceeding the threshold voltage” recited in claim 19 and the claimed limitation of “the detected turn-off voltage increases as a voltage across the RF switch increases” recited in claim 20 are not described in the detailed description of the specification to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. §112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the first voltage” in 2.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claim 14 is allowed.
Claims 2, 3-5, and 7-13, 16-18, 21, and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632